CRIST, Judge.
Rule 27.26 motion.
The trial court held an evidentiary hearing as to the effectiveness of movant’s counsel in the case of State v. Sanders, 556 S.W.2d 75 (Mo.App.1977). It found in favor of the state after hearing testimony of movant and his original trial counsel.
The judgment of the trial court is based on findings of fact which are not clearly erroneous. No error of law appears and an opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).
REINHARD, P. J., and GUNN, J., concur.